Title: To Thomas Jefferson from Samuel Hopkins, 27 June 1791
From: Hopkins, Samuel
To: Jefferson, Thomas



Respected Friend
Newyork 27th. 6 mo 1791

Thomas Jefferson. I take the liberty of offering for thy acceptance an address to the Manufacturers of Pot and Pearl-ash, containing an account of the process and according to the Principles of my Patent. Thou wilt observe my having succeeded in Canada, and by accounts from those who have commenced opperating I am flatterd to believe that the business is in a fair way of fully answering what I have held out.
After making some further arangements here propose returning to Philadelphia when intind personally to wait on thee, and hope I shall have it in my power to give farther satisfaction. In mean time believe me, Thy Assured Friend,

Sam Hopkins

